Order unanimously reversed on the law and facts, without costs, and petition dismissed. Memorandum: Respondent appeals from a Family Court order of filiation declaring him to be the father of petitioner’s child who was bom on April 12, 1967. Petitioner testified that she met respondent at a bowling alley *827at about 11:00 p.m. on July 8, 1966. She went for a ride with him in his automobile and engaged in an act of sexual intercourse with him in his car. On cross-examination she confirmed that in her bill of particulars she had stated that her last menstrual period prior to July 8 occurred during the first week of June. She also testified that her monthly periods were not regular but just came and went for 40 or 50 days. She gave a verified statement of assistance to a Social Services case worker in October, 1968 in which she stated that the frequency of her menstrual periods was 28 days and that they occurred regularly. Petitioner’s testimony was uncorroborated. There is no evidence that anyone saw her and respondent at the bowling alley. There is no medical testimony, f Respondent’s testimony that he was with his fiance (now his wife) on the night of July 8 until 12:30 a.m. on July 9 is corroborated by the testimony of his wife, f In our opinion the evidence is not sufficiently clear, convincing and satisfactory to sustain the order of filiation. (Appeal from order of Cattaraugus County Family Court in paternity proceeding.) Present — Goldman, P. J., Del Veeehio, Gabrielli, Moule and Henry, JJ.